Citation Nr: 0206786	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  97-30 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating, to include on an 
extraschedular basis, for the service-connected status post 
total hysterectomy and bilateral oophorectomy, currently 
evaluated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had active military service from February 1976 to 
August 1979.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision.  

In September 1999, the Board remanded the case for additional 
development.  

As noted, in February 1998, the RO had granted service 
connection for a chronic adjustment disorder as secondary to 
the veteran's service-connected residuals of a hysterectomy 
and bilateral oophorectomy and assigned a 10 percent rating, 
effective on June 25, 1997.  

The Board construed a report of contact as a timely filed 
Notice of Disagreement and instructed the RO to issue a 
Statement of the Case regarding that issue.  

In March 2000, the RO issued the Statement of the Case and 
advised the veteran that she had to perfect her appeal by 
filing a timely VA Form 9.  The veteran never perfected that 
appeal; thus, the issue is not before the Board for the 
purpose of appellate disposition.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected status post total 
hysterectomy and bilateral oophorectomy is not shown to be 
productive of a disability picture consistent with that of 
frequent hospitalizations being required or marked 
interference with employment; the schedular rating is not 
shown to be inadequate.  



CONCLUSION OF LAW

The schedular criteria for the assignment of an evaluation in 
excess of 50 percent for the service-connected status post 
total hysterectomy and bilateral oophorectomy have not been 
met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.41, 4.116 
including Diagnostic Code 7617 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

In June 1996, the veteran underwent a VA gynecological 
examination.  The veteran noted that she was free of pain; 
however, she indicated that she had problems with her 
estrogen replacement.  She complained of having hot flashes, 
mood swings and skin irritation from the estrogen patch.  The 
gynecological examination was essentially normal.  

The VA outpatient treatment reports dated from July 1996 to 
February 1997 show treatment for the veteran's gynecological 
disorder, but the evidence indicates that there were no acute 
medical problems present.  Indeed, the majority of the 
evidence addressed the veteran's emotional difficulties.  

The private medical reports dated from May 1998 to February 
2000 show continued treatment for the veteran's gynecological 
disability-primarily estrogen replacement therapy.  
Gynecological examinations were essentially within normal 
limits.  

In September 2000, another VA gynecological examination was 
conducted.  The examination again was essentially within 
normal limits.  It was noted that the veteran had had 
difficulty with the estrogen patches in that they caused skin 
irritation.  It was also noted that she had some side effects 
such as hot flashes, bloating and mood swings.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected status post total 
hysterectomy and bilateral oophorectomy have been evaluated 
under the provisions of 38 C.F.R. § 4.116, Diagnostic Code 
7617, pertaining to complete removal of the uterus and both 
ovaries.  

That Diagnostic Code provides for a 100 percent schedular 
rating for three months after the removal of the uterus and 
both ovaries, and a 50 percent schedular rating thereafter.  
38 C.F.R. § 4.116 including Diagnostic Code 7617.  

The veteran underwent a hysterectomy and bilateral 
oophorectomy during service in 1976.  Service connection was 
granted for the residuals of the surgery and a 50 percent 
evaluation was assigned, effective the date following her 
separation from service in August 1979.  

The veteran is currently receiving the maximum schedular 
evaluation for the post-operative residuals of a hysterectomy 
and bilateral oophorectomy pursuant to Diagnostic Code 7617.  

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).  

In the exceptional case, however, where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b).  

The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The RO considered the issue of an extraschedular evaluation 
and decided that the case did not warrant submission to the 
Under Secretary for Benefits of the Director, Compensation 
and Pension Service.  

The Board finds in this regard that there is no competent 
evidence that the disability picture presented by the 
veteran's service-connected status post total hysterectomy 
and bilateral oophorectomy is so exceptional or unusual as to 
warrant application of an extraschedular evaluation.  There 
is no evidence that the veteran has required any 
hospitalizations.  In addition, there is no evidence, or even 
allegations, that the service-connected disability itself 
results in marked interference with employment. 

It appears that most of the problems the veteran has with 
regard to her service-connected status post total 
hysterectomy and bilateral oophorectomy are emotional in 
nature.  As indicated hereinabove, service-connection has 
been established for a chronic adjustment disorder and a 10 
percent rating has been assigned; however, the veteran did 
not perfect an appeal regarding the rating of that condition.  

In the absence of any evidence that she has any organic 
residuals of the total hysterectomy and bilateral 
oophorectomy that require frequent hospitalization or result 
in marked interference with employment or otherwise are of 
such a nature that the schedular evaluations are inadequate, 
the Board finds that the preponderance of the evidence is 
against the claim for a disability rating in excess of 50 
percent, to include on an extraschedular basis.  


VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statements of the Case and letters, as well as 
the Board's remand informed her of the evidence needed to 
support her claim.  VA has met its duty to inform the 
veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statements 
of the Case as well as the Board's remand has notified the 
veteran of the information and evidence needed to 
substantiate her claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  However, she has not referenced any unobtained, 
obtainable, evidence that might aid her claim.  

Although VA has a duty to assist the veteran in the 
development of her claim, that duty is not "a one-way 
street."  If a claimant wishes help, she cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  She 
was advised of the evidence necessary to substantiate her 
claim.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, she has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  

For the reasons set forth hereinabove, the Board believes 
that the veteran has been given ample opportunity to provide 
evidence and argument in support of her claim.  



ORDER

An increased rating in excess of 50 percent, to include on an 
extraschedular basis, for the service-connected status post 
total hysterectomy and bilateral oophorectomy is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

